Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered September 7, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
We find unavailing defendant’s contention that he was denied the effective assistance of counsel. Defendant’s arguments, which focus on his attorney’s allegedly ineffective performance, find no support in the record and do not equate to ineffective assistance. Simple disagreement with trial strategies and tactics does not prove ineffectiveness. Viewing defendant’s attorney’s representation in its totality reveals that defendant was not deprived of the effective assistance of counsel.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.